STATE OF NORTH CAROLINA
v.
BOB DEREK BIONGO
No. COA09-226
Court of Appeals of North Carolina.
Filed June 2, 2009
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General James C. Holloway, for the State.
Bryan Gates for defendant-appellant.
MARTIN, Chief Judge.
Defendant Bob Derek Biongo appeals from a judgment entered upon jury verdicts finding him guilty of sale of cocaine and possession with intent to sell or deliver cocaine, and his plea of guilty to attaining habitual felon status. We find no error.
The State's evidence tended to show that a paid informant saw defendant on a porch, walked up to defendant and asked for a "20." Defendant then gave the paid informant a rock of crack cocaine in exchange for a $20 bill. The $20 bill had been provided by police to the informant after the serial number in the bill had been recorded. After purchasing the cocaine, the informant turned over the substance to police. Police detained defendant, who had a $20bill on his person bearing the same serial number as that on the bill police had given the paid informant to make the purchase.
A jury found defendant guilty of possession with intent to sell or deliver cocaine, sale of cocaine, and delivery of cocaine. The trial court arrested judgment for the delivery of cocaine conviction. Defendant pled guilty to attaining habitual felon status. The trial court sentenced defendant to 96 to 125 months imprisonment. Defendant appeals.
Defendant's counsel states that he is "unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal" and asks this Court to review the record for possible prejudicial error.
Counsel has shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with documents necessary for him to do so. Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed.
In accordance with Anders, we must fully examine the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude the appeal is wholly frivolous. In reaching this conclusion, we have conducted our own examination of the record for possible prejudicial error and have found none.
We hold defendant had a fair trial, free from prejudicial error.
NO ERROR.
Judges BRYANT and ELMORE concur.
Report per Rule 30(e).